DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 objected to because of the following informalities: Claim 15 recite ‘the method of claim 1, wherein the ‘transmit parameters’ comprise…..  It is believe that his should have recited ‘transmission parameters’ consistent with the one or more ‘transmission parameters’ recited in claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-3, 5, 13, 15, 17, 18, 20-24, 26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Halabian et al (US 20180376360) in view of Eryigit et al (US 20180212827).

As to claim 1 Halabian discloses a method for wireless communication, comprising: receiving information from one or more access points(Halabian ¶0062-2nd sentence- access points 30 may be …transmit the channel usage measurements and the data transmission measurements to the network controller 20); determining one or more transmission parameters and one or more operations that at least one access point of the one or more access points is permitted to perform during a respective time interval based at least in part on the information(Halabian ¶0013- 1st  sentence-channel usage measurements and the data transmission measurements, as determined during the predetermined time period, .¶0045- 3rd sentence- and to update or otherwise adjust the operating parameters); and transmitting at least one message to at least one of the one or more access points, (Halabian ¶0060- network controller 20 transmits the determined RRM configuration parameters to each access point 30 (at 304). The RRM configuration parameters may be transmitted via a configuration message), 
Halabian however is silent where the message indicating the one or more operations that at least one of the access points is permitted to perform- operations being back-off operation CCA operations, etc. However in analogous art Eryigit remedies this deficiency: ¶0025-2nd sentence-Clear channel 
assessment (CCA) measurements of the access points may also be used, as well as any metric that measures the quality of a candidate channel; ¶0081- 1st sentence- Access points may be capable of observing the operating channel state by utilizing clear channel assessment (CCA) and energy detection (ED) mechanisms Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Halabian with that of Eryigit for the purpose of  an AP observing an operational channel state (Eryigit ¶0081- 1st sentence).  

As to claim 2 the combined teachings Halabian and Eryigit discloses the method of claim 1, wherein receiving the information from the one or more access points comprises receiving statistics for a first group of stations associated with a first access point of the one or more access points and a second group of stations that are not associated with the first access point (Halabian ¶0065- 1st sentence- determines at least one network performance statistic).

As to claim 3 the combined teachings Halabian and Eryigit discloses the method of claim 1, further comprising transmitting at least one request to at least one of the one or more access points to collect the information, wherein receiving the information is based at least in part on transmitting the at least one request (Halabian ¶0062- 5th sentence- network controller 20 requesting the channel usage measurements and data transmission measurements)

As to claim 5 the combined teachings Halabian and Eryigit disclose the method of claim 1, wherein the information received from the one or more access points comprises association and capabilities information per associated station (Halabian ¶0048- 3rd sentence- receive data from one or more wireless stations 40 (subdivision Local Reception), that is wireless stations 40 located in the local BSS.


As to claim 13 the combined teachings of Halabian and Eryigit discloses the method of claim 1, wherein the information received from the one or more access points comprises a power state of a station (Eryigit ¶0025-2nd sentence- received power indicator,).

As to claim15  the combined teachings of Halabian and Eryigit discloses  the method  of claim 1, wherein the transmit parameters comprise one or more clear channel assessment (CCA) configuration parameters (Eryigit ¶0025-2nd sentence), 

As to claim 17 the combined teachings of Halabian and Eryigit discloses the method of claim 1, wherein a controller is configured to transmit the at least one message to the one or more access points. Halabian ¶0060- network controller 20 transmits the determined RRM configuration parameters to each access point 30 (at 304).

As to claim 18 the combined teachings of Halabian and Eryigit discloses the method of claim 17, wherein one of the one or more access points comprises the controller (Eryigit ¶0024). 

As to claim 20 Halabian discloses a method for wireless communication, comprising: identifying information about an access point or a group of stations associated with the access point; transmitting the information to a controller configured to control a plurality of access points that includes the access point (Fig.3a and 3b of Halabian, ¶0060); receiving at least one message from the controller that comprises one or more transmission parameters (Halabian ¶0060- network controller 20 transmits the determined RRM configuration parameters to each access point 30 (at 304). The RRM configuration parameters may be transmitted via a configuration message; and determining one or more (¶0060- 2nd sentence- These RRM configuration parameters may comprise channel selection, transmit power control, receiver sensitivity, channel bandwidth, etc.)
Halabian however is silent where the message indicates the one or more operations that at least one of the access points is permitted to perform- operations being back-off operation CCA operations, etc. However in analogous art Eryigit remedies this deficiency: ¶0025-2nd sentence-Clear channel 
assessment (CCA) measurements of the access points may also be used, as well as any metric that measures the quality of a candidate channel; ¶0081- 1st sentence- Access points may be capable of observing the operating channel state by utilizing clear channel assessment (CCA) and energy detection (ED) mechanisms Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Halabian with that of Eryigit for the purpose of  an AP observing an operational channel state (Eryigit ¶0081- 1st sentence).  

As to claim 21 the combined teachings of Halabian and Eryigit disclose the method of claim 20, further comprising identifying statistics about stations that have an established communication link with the access point, wherein the information transmitted to the controller comprises the statistics (Halabian ¶0065- 1st sentence- determines at least one network performance statistic).

As to claim 22 the combined teachings of Halabian and Eryigit disclose the method of claim 20, further comprising identifying statistics about stations that do not have an established communication link with the access point, wherein the information transmitted to the controller comprises the statistics point (Halabian ¶0065- 1st sentence- determines at least one network performance statistic).

As to claim 23 the combined teachings of Halabian and Eryigit disclose    The method of claim 20, further comprising identifying statistics about other access points, wherein the information transmitted to the controller comprises the statistics about the other access points Halabian ¶0065- 2nd sentence- determined network performance statistic or statistics may include an average ACC (i.e. the average of the ACC of all the access points 30.

As to claim 24 the combined teachings of Halabian and Eryigit disclose the method of claim 20, wherein the information transmitted to the controller comprises statistics about a first group of stations associated with the access point and a second group of stations that are not associated with the access point (Halabian ¶0065- 1st sentence- determines at least one network performance statistic)..

As to claim 26 the combined teachings of Halabian and Eryigit disclose the method of claim 20, wherein the information transmitted to the controller comprises, basic service set (BSS) statistics(Halabian ¶0048- 2nd sentence- that is wireless stations 40 located in the local BSS).

As to claim 28 the combined teachings of Halabian and Eryigit disclose the method of claim 20, further comprising receiving at least one request to collect the information about the access point, wherein identifying the information is based at least in part on receiving the at least one request (Halabian ¶0062- 5th sentence- network controller 20 requesting the channel usage measurements and data transmission measurements).

As to claim 29 Halabian discloses an apparatus for wireless communication (Halabian , Fig.7 and 8), comprising: a processor, memory in electronic communication with the processor (Halabian ¶0081); and instructions stored in the memory and executable by the processor to cause the Halabian ¶0062- network controller 20 retrieves the channel usage measurements and the data transmission measurements from each access point 30 (at 308); determine one or more transmission parameters that at least one access point of the one or more access points is permitted to perform during the respective time interval based at least in part on the information(Halabian ¶0013- 1st  sentence-channel usage measurements and the data transmission measurements, as determined during the predetermined time period, .¶0045- 3rd sentence- and to update or otherwise adjust the operating parameters); and transmit at least one message to at least one of the one or more access points (Halabian ¶0060- network controller 20 transmits the determined RRM configuration parameters to each access point 30 (at 304). The RRM configuration parameters may be transmitted via a configuration message); 
Halabian however is silent where the message indicates the one or more operations that at least one of the access points is permitted to perform- operations being back-off operation CCA operations, etc. However in analogous art Eryigit remedies this deficiency: ¶0025-2nd sentence-Clear channel 
assessment (CCA) measurements of the access points may also be used, as well as any metric that measures the quality of a candidate channel; ¶0081- 1st sentence- Access points may be capable of observing the operating channel state by utilizing clear channel assessment (CCA) and energy detection (ED) mechanisms Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Halabian with that of Eryigit for the purpose of  an AP observing an operational channel state (Eryigit ¶0081- 1st sentence).  

As to claim 30 Halabian discloses An apparatus for wireless communication, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: identify information about an access point or a group of stations associated with the access point(Halabian ¶0062- network controller 20 retrieves the channel usage measurements and the data transmission measurements from each access point 30 (at 308); ; transmit the information to a controller configured to control a plurality of access points that include the access point (Halabian ¶0062); receive at least one message from the controller(Halabian ¶0060- network controller 20 transmits the determined RRM configuration parameters to each access point 30 (at 304). The RRM configuration parameters may be transmitted via a configuration message);
Halabian however is silent where the message comprises  an indication that one or more operations is to be t performed- operations being back-off operation CCA operations, etc. However in analogous art Eryigit remedies this deficiency: ¶0025-2nd sentence-Clear channel assessment (CCA) measurements of the access points may also be used, as well as any metric that measures the quality of a candidate channel; ¶0081- 1st sentence- Access points may be capable of observing the operating channel state by utilizing clear channel assessment (CCA) and energy detection (ED) mechanisms Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Halabian with that of Eryigit for the purpose of  an AP observing an operational channel state (Eryigit ¶0081- 1st sentence).  

Claims 4, 8-12, 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Halabian in view of Eryigit and further in view of Singla et al (US 20170272317).

As to claim 4 the combined teachings Halabian and Eryigit disclose the method of claim 1, however silent wherein the information received from the one or more access points comprises statistics about communication links between at least some of the one or more access points and one or more stations. However in an analogous art Singla remedies this deficiency: (Singla ¶0117- last sentence- report TX statistics on a given link.) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of (Singla ¶0117- 1st sentence).

As to claim 8 the combined teachings Halabian and Eryigit disclose the method of claim 1, however silent wherein the information received from the one or more access points comprises one or more signal quality indicators associated with a communication link between a first access point and a station. However in an analogous art Singla remedies this deficiency: (Singla ¶0101- 1st sentence; ¶0269- last sentence; ¶0271- last sentence; ¶0108- 1st sentence- signal strength from all clients). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Halabian and Eryigit with that of Singla for the purpose of providing measurement data (Singla ¶0101- 1st sentence).

As to claim 9 the combined teachings of Halabian, Eryigit and Singla disclose the method of claim 8, wherein the station is associated with the first access point- e.g. of A BSS (Halabian ¶0048- 2nd sentence- that is wireless stations 40 located in the local BSS).

As to claim 10 the combined teachings of Halabian, Eryigit and Singla disclose the method of claim 8, wherein the station is not associated with the first access point (Halabian ¶0048- 5th sentence- and/or from wireless stations 40 served by these neighboring access points 30.

As to claim 11 the combined teachings of Halabian, Eryigit and Singla  disclose the method of claim 8, wherein the station is one of the stations indicated in a tracked list that is communicated in the at least one message (Singla ¶0108-1st and 3rd sentence- to optimize the distributed Wi-Fi system 10, it is beneficial to know the signal strengths from all clients….ne way to circumvent this problem is to put the access point 14 doing the scan (whether off-channel or on-channel), into a multiple BSSID mode, and add the neighboring access points 14 BSSIDs to the access point list- in other words a tracked list)

As to claim 12 the combined teachings of Halabian and Eryigit discloses the method of claim 1, however silent wherein the information received from the one or more access points comprises a beacon report about beacons received from other access  points. However in an analogous art Singla remedies this deficiency: (Singla ¶107- 3rd sentence-The access point 14 can also measure the signal strengths …by receiving management frames such as beacons. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Halabian and Eryigit with that of Singla for the purpose of measuring signal strengths from neighboring access points (Singla ¶107- 3rd sentence).

As to claim 14 the combined teachings of Halabian and Eryigit disclose the method of claim 1, however silent wherein the one or more transmission parameters comprise one or more of instructions to cause at least one of the one or more access points to communicate with stations associated with the at least one of the one or more access points, a request-to-send configuration, a clear-to-send configuration. However in an analogous art Singla remedies this deficiency: (Singla ¶0199-1st sentence- RTS/CTS protocols).  Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Halabian and Eryigit with that of Singla for the purpose of adjusting transmit power levels for access points (Singla ¶0199- 1st sentence)


As to claim 27 the combined teachings of Halabian and Eryigit disclose the method of claim 20, however silent wherein the one or more transmission parameters comprise one or more of instructions to cause at least one of the one or more access points to communicate with stations associated with the at least one of the one or more access points, a request-to-send configuration, a clear-to-send configuration. However in an analogous art Singla remedies this deficiency: (Singla ¶0199-1st sentence- RTS/CTS protocols). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Halabian and Eryigit with that of Singla for the purpose of adjusting transmit power levels for access points (Singla ¶0199- 1st sentence)

Claims 6, 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Halabian in view of Eryigit and further in view of Stephenson et al (US 20090109847).

As to claim 6 the combined teachings Halabian and Eryigit disclose the method of claim 1, however silent wherein the information received from the one or more access points comprises an indicator of an amount of pending traffic for at least one station of one or more stations. However in analogous art Stephenson remedies this deficiency: (Stephenson ¶0011- 6th sentence-measure all traffic to and/or from a client as identified by its IP address or MAC address.  They can meter all traffic (pending traffic) or just the traffic belonging to a particular traffic class (e.g., QoS priority level). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Halabian and Eryigit with that of Stepehenson for the purpose of metering traffic of a certain QoS level (Stephenson ¶0011-6th sentence).

As to claim 7 the combined teachings Halabian, Eryigit and Stephenson disclose the method of claim 6, wherein the amount of pending traffic included in the indicator may be indicated per one or more of a quality of service (QoS) category, or an access category (AC), or a traffic identifier (TID) of the pending traffic (Stephenson ¶0011-measure all traffic to and/or from a client as identified by its IP address or MAC address.  They can meter all traffic or just the traffic belonging to a particular traffic class (e.g., QoS priority level)..

As to claim 25 the combined teachings of Halabian and Eryigit disclose the method of claim 20, however silent wherein the information transmitted to the controller comprises an indicator of traffic pending for at least one station of the group of stations. (Stephenson ¶0011-measure all traffic to and/or from a client as identified by its IP address or MAC address.  They can meter all traffic (pending traffic) or just the traffic belonging to a particular traffic class (e.g., QoS priority level). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Halabian and Eryigit with that of Stepehenson for the purpose of metering traffic of a certain QoS level (Stephenson ¶0011-6th sentence).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Halabian in view of Eryigit and further in view of Thubert et al (US 20190215704).

As to claim 16 the combined teachings of Halabian and Eryigit disclose the method of claim 1, however silent further comprising exchanging configuration information or diagnostic information associated with the one or more access points with a cloud controller, wherein determining the time intervals or determining the one or more transmission parameters associated with each time interval is based at least in part on exchanging the configuration information or the diagnostic information Thubert ¶0054- 1st sentence- supervisory device 304 may employ a protocol, in order to exchange configuration; ¶0049- 4th sentence- networks, availability request 308 may be a probe request. ¶0055- 2nd sentence- response 314 may be a unicast probe response; ¶102- 3rd sentence- supervisory device may determine a communication schedule that assigns the channels to time periods). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Halabian and Eryigit with that of Thubert for the purpose of assigning channels to time periods (Thubert ¶0102- 3rd sentence).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Halabian in view of Eryigit and further in view of Williams et al (US 20120147868).

As to claim 19 the combined teachings of Halabian and Eryigit disclose the method of claim 17, however silent wherein a control loop of the controller is at least partially executed by a server different than the one or more access points. However in an analogous art Williams remedies this deficiency: (Williams ¶0030- 1st sentence- at least first and second nodes form part of a control loop operating in the system, e.g., a control loop that maintains the control system. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Halabian and Eryigit with that of Williams for the purpose of improved network controlling (Williams ¶0030- 1st sentence).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462         
                                                                                                                                                                                               /YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462